Ketcham, S.
Objection is made that the executors’ 'account should not be credited, with the sum paid in compromise of anj action against 'them on a claim said to have accrued against their decedent.
A determination that .the executors were not liable in that action, would not sustain the objection. Even if the cause of action which the executors have settled were now shown to have had no foundation, they should be allowed credit for the payment, if it was made in good faith and from a reasonable fear that the litigation might go against them or that their success therein might prove more costly than a partial surrender.
Without an attempt to answer the close questions, which surround this claim, it should be held that the executors did wisely and faithfully in purchasing peace for the estate.
True, the alleged creditor, as a part of the compromise, gave to the executors his .bond to indemnify them against liability if any should occur by reason of objections such as are now filed. But the quality of the objection remains the same 'as if no bond had been given. It still presents only the question whether the claim was fraudulently or negligently compounded.
The objection is overruled.
Objection overruled.